Citation Nr: 1823004	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-53 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether there is evidence sufficient to reopen a claim for service connection for liver cancer as due to Agent Orange exposure or as secondary to service-connected prostate cancer.

2. Whether there is evidence sufficient to reopen a claim for service connection for kidney cancer as due to Agent Orange exposure or as secondary to service-connected prostate cancer.

3. Entitlement to service connection for liver cancer as due to Agent Orange exposure or as secondary to service-connected prostate cancer. 

4. Entitlement to service connection for kidney cancer as due to Agent Orange exposure or as secondary to prostate cancer.

5. Entitlement to service connection for small intestine cancer as due to Agent Orange exposure or as secondary to service-connected prostate cancer.

6. Entitlement to service connection for thyroid cancer as due to Agent Orange exposure or as secondary to service-connected prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a video-conference Board hearing before the undersigned Veterans Law Judge (VLJ) in December 2017.  A transcript is of record. 

Although the RO has reopened the claims for service connection for liver cancer and kidney cancer, the Board must determine of its own accord whether reopening is warranted to address the merits of the underlying claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a matter of its jurisdiction, regardless of the decision of the RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for liver cancer, kidney cancer, small intestine cancer, and thyroid cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A December 2013 rating decision last denied the service connection claims for liver cancer and kidney cancer.  The Veteran did not appeal.

2. Additional evidence received since the December 2013 rating decision is neither cumulative nor redundant of the evidence previously of record, and relates to an unestablished fact necessary to substantiate the claims for service connection for liver cancer and kidney cancer.


CONCLUSIONS OF LAW

1.  The December 2013 rating decision, which last denied the service connection claims for liver cancer and kidney cancer, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  Since the December 2013 rating decision, new and material evidence has been submitted to reopen the claims for service connection for liver cancer and kidney cancer.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran petitions to reopen the previously denied claims of entitlement to service connection for liver cancer and kidney cancer.  For the following reasons, the Board finds that reopening is warranted.  


A. Applicable Law

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement (NOD) is filed within the prescribed time period, or an appeal is not perfected pursuant to 38 C.F.R. § 20.302.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for initiating and perfecting an appeal). 

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for that denial.  See 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  This requires a review of all evidence submitted by or on behalf of a claimant since the last final to determine whether a claim must be reopened.  Id.

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received within one year after the date of mailing of an RO decision, it prevents that decision from becoming final and will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. § 3.400(q) (2016) (providing that, as to new and material evidence received within appeal period, "effective date will be as though the former decision had not been rendered"). 


B. Analysis

The December 2013 rating decision reopened the claims for service connection for liver cancer and kidney cancer, and denied them on the merits.  The Veteran was notified of the decision and his appellate rights in a December 2013 letter.  He did not timely appeal the decision or submit new and material evidence within one year of the date of its mailing.  See 38 C.F.R. §§ 3.156, 20.200, 20.202, 20.302.  The December 2013 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

New and material evidence has been submitted to reopen the claims.  Specifically, with regard to kidney cancer, an April 2016 VA treatment record reflects a physician's notation that the Veteran's renal cell carcinoma could be related to the same etiology that caused his service-connected prostate cancer.  Further, in a June 2015 statement, the Veteran wrote that a VA doctor told him that his liver cancer and kidney cancer were more likely than not related to his prostate cancer.  For the purposes of determining whether reopening is warranted, the credibility of this statement is presumed.  See Duran, 7 Vet. App. at 220.  

These items of evidence are new to the file, and relate to unestablished facts necessary to substantiate the claims.  See 38 C.F.R. § 3.310 (2017) (providing for service connection on a secondary basis).  At the time of the December 2013 rating decision, there was no favorable evidence in the file on these issues.  Thus, the above evidence is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claims.  

Accordingly, new and material evidence has been submitted to reopen the claims for service connection for liver cancer and kidney cancer.  See 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for liver cancer is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for kidney cancer is reopened; the appeal is granted to this extent only.


REMAND

The claims on appeal, including the reopened claims for service connection for liver and kidney cancer, must be remanded for further development, as specified below.  While the Board regrets the delay, such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

New VA medical opinions are warranted.  A VA examination was performed in October 2015.  The examiner found that the Veteran did not have a diagnosis of small intestine cancer or liver cancer and noted there was no pathology for either form of cancer.  The examiner further noted that the Veteran did not have a diagnosis of thyroid cancer as the issue resolved.  For all noted forms of cancer, including kidney cancer, the examiner stated that there was no scientific or medical data to suggest that prostate cancer or the treatment of prostate cancer causes or increases the risk of the contracting other forms of cancer.

The Board finds the October 2015 medical opinion is not sufficient to make an informed decision on these claims.  The VA treatment records show that the Veteran was diagnosed with renal cell carcinoma (kidney cancer) in 2009, hepatocellular carcinoma (liver cancer) in 2009, multifocal papillary thyroid cancer (thyroid cancer) in 2015; and with a neuroendocrine tumor of the duodenum (small intestine cancer) in 2015.  See October 2017 Hematology and Oncology Nurse Practitioner Note.  They also show that the Veteran was again diagnosed with renal cell carcinoma in September 2017 based on a biopsy.  The VA examiner's opinion does not account for these diagnoses.  To the extent any of the Veteran's claimed cancers may have resolved prior to this claim, which was submitted in June 2015, service connection may still be established for any current residuals.  It is also well established that a disability that resolves during the pendency of a claim may still be service connected.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, a new VA medical opinion must be obtained that accounts for these diagnoses or any residuals.  

In addition, while the examiner stated that there was no data to suggest that the Veteran's prostate cancer or its treatment could increase the risk of the Veteran's other forms of cancer, the Veteran's assertion that the prostate cancer metastasized into these other forms of cancer was not discussed.  See December 2017 Hearing Transcript. 

Finally, the Veteran served in Vietnam during the Vietnam Era, and therefore is presumed to have been exposed to an herbicide agent in active service.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  While a presumption of service connection for kidney cancer and liver cancer is not available on the basis of in-service herbicide exposure, a VA medical opinion has not been requested to address the issue of direct service connection for these cancers as due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange"); cf. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); accord McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Board finds that there is at least an indication that the Veteran's cancers may be related to herbicide exposure so as to warrant a VA medical opinion on this issue.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the Board finds that a new VA opinion as to the likelihood that the Veteran's herbicide exposure and/or prostate cancer caused the development of kidney cancer, liver cancer, small intestine cancer, and thyroid cancer must be obtained in order to fulfill VA's duty to make reasonable efforts to assist the appellant in substantiating the claim.  See 38 U.S.C. § 5103A (a) (2012); 38 C.F.R. § 3.159(c) (2017).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records pertaining to the Veteran dated from October 2017 forward and associate them with the claims file.  

2. Thereafter, forward the Veteran's file to an appropriate VA examiner for a medical opinion.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the opinion.  The examiner must note in the opinion that the evidence in the claims file has been reviewed.  The examiner must provide an opinion as to the following:

(a) Whether it is at least as likely as not (defined as a 50 percent probability or greater) that the Veteran's liver cancer, small intestine cancer, thyroid cancer, and/or his kidney cancer (including any residuals if the cancer has resolved) are directly related to his in-service Agent Orange (herbicide) exposure.  

Note: In providing this opinion, the examiner may not rely on the fact that the diagnosed cancers are not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical associate between a given disease and Agent Orange exposure without further explanation. 

(b) Whether it is at least as likely as not (defined as a 50 percent probability or greater) that the Veteran's liver cancer, small intestine cancer, thyroid cancer, and kidney cancer (or any residuals) were caused or aggravated by his prostate cancer.  In providing this opinion, the examiner must specifically address whether the Veteran's prostate cancer could have metastasized into these other cancers. See December 2017 Board Hearing. 

The examiner must provide a full explanation in support of the conclusions reached.

3.  Then, review the medical examination report to ensure that it adequately responds to the above instructions, including that it provides an adequate explanation in support of the opinion stated.  If the report is deficient in this regard, return the case to the examiner for further review and discussion. 

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


